391 F.2d 935
Raleigh W. ANDREWS, Appellee,v.COMMERCIAL UNION INSURANCE COMPANY, Appellant.
No. 11890.
United States Court of Appeals Fourth Circuit.
Argued March 6, 1968.
Decided March 18, 1968.

Appeal from the United States District Court for the District of South Carolina, at Florence; Charles E. Simons, Jr., Judge.
W. Laurier O'Farrell and Saunders M. Bridges, Florence, S. C., for appellant.
D. Kenneth Baker and James P. Mozingo, III, Darlington, S. C. (Philip H. Arrowsmith, Florence, S. C., on brief), for appellee.
Before BOREMAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decision of the District Court for the District of South Carolina, Florence Division, in a trial without a jury. The court held the defendant insurance company liable for the payment of judgments obtained against its insured over and above the $10,000.00 limit of policy coverage because of the company's negligence and bad faith in failing to accept repeated offers to settle tort claims against the named insured within the policy limit.


2
We affirm on the opinion of the district court.1


3
Affirmed.



Notes:


1
 Andrews v. Central Surety Insurance Company, 271 F. Supp. 814 (D.S.C.1967). The action below was brought against the above-named company and Commercial Union Insurance Company. At time of trial Central had merged with Commercial Union, leaving only one company as the defendant